Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 28th day of
August, 2020 and will go effective as of September 8, 2020 (the “Effective
Date”), by and between HOTH THERAPEUTICS INC, a Nevada corporation (the
“Corporation”), and Stefanie Johns (the “Employee”), under the following
circumstances:

 

RECITALS:

 

A. The Corporation desires to secure the services of the Employee upon the terms
and conditions hereinafter set forth; and

 

B. The Employee desires to render services to the Corporation upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1. Employment. The Corporation hereby employs the Employee and the Employee
hereby accepts employment as an Employee of the Corporation, subject to the
terms and conditions set forth in this Agreement.

 

2. Duties. The Employee shall serve as the Chief Scientific Officer, with such
duties, responsibilities and authority as are commensurate and consistent with
her position, as may be, from time to time, assigned to her by the Chief
Executive Officer of the Corporation (the “Chief Executive Officer”). The
Employee shall report directly to the Chief Executive Officer. During the Term
(as defined in Section 3), the Employee shall devote the time and efforts
necessary to perform her duties hereunder unless otherwise authorized by the
Board. Notwithstanding the foregoing, the Employee may spend reasonable amounts
of time on other projects for other companies, provided such activities do not
materially interfere with the services required to be rendered to the
Corporation hereunder and do not violate the restrictive covenants set forth in
Section 9 below.

 

3. Term of Employment. The term of the Employee’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of one (1) year commencing on the Effective Date. The term of this Agreement
shall automatically be extended for additional terms of one (1) year each (each
a “Renewal Term”) unless either party gives prior written notice of non-renewal
to the other party no later than sixty (60) days prior to the expiration of the
Initial Term (“Non-Renewal Notice”), or the then current Renewal Term, as the
case may be. For purposes of this Agreement, the Initial Term and any Renewal
Term are hereinafter collectively referred to as the “Term.”

 

4. Compensation of Employee.

 

(a) The Corporation shall pay the Employee as compensation for her services
hereunder, in equal bi-weekly installments during the Term, an annual salary of
Two Hundred Thousand Dollars ($200,000.00), (the “Base Salary”), less such
deductions as shall be required to be withheld by applicable law and
regulations. The Corporation shall review the Base Salary on an annual basis and
has the right but not the obligation to increase it.

 

(b) In addition to the Base Salary set forth in Section 4(a), the Employee shall
be eligible to receive an annual bonus the (“Annual Bonus”) as determined by the
Compensation Committee of the Board. The Annual Bonus, if any, shall be paid by
the Corporation to the Employee following the completion of the Corporation’s
annual audit and public announcement of such results and shall be paid promptly
following the Corporation’s announcement of earnings.

 



1

 

 

(c) Equity Awards. Employee shall be eligible for such grants of awards under
stock option or other equity incentive plans of the Corporation adopted by the
Board and approved by the Corporation’s stockholders (or any successor or
replacement plan adopted by the Board and approved by the Corporation’s
stockholders) (the “Plan”) as the Compensation Committee of the Corporation may
from time to time determine (the “Share Awards”).

 

(d) The Corporation shall pay or reimburse the Employee for all reasonable
out-of-pocket expenses actually incurred or paid by the Employee in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.

 

(e) The Employee shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior Employees, including group family health
insurance coverage which shall be paid by the Corporation (the “Benefit Plans”).

 

5. Termination.

 

(a) This Agreement and the Employee’s employment hereunder shall terminate upon
the happening of any of the following events:

 

(i) upon the Employee’s death;

 

(ii) upon the Employee’s “Total Disability” (as herein defined);

 

(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;

 

(iv) at the Employee’s option, upon sixty (60) days prior written notice to the
Corporation;

 

(v) at the Employee’s option, in the event of an act by the Corporation, defined
in Section 5(c), below, as constituting “Good Reason” for termination by the
Employee; and

 

(vi) at the Corporation’s option, in the event of an act by the Employee,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Corporation.

 

(b) For purposes of this Agreement, the Employee shall be deemed to be suffering
from a “Total Disability” if the Employee has failed to perform his regular and
customary duties to the Corporation for a period of 180 days out of any 360-day
period and if before the Employee has become “Rehabilitated” (as herein defined)
a majority of the members of the Board, exclusive of the Employee, vote to
determine that the Employee is mentally or physically incapable or unable to
continue to perform such regular and customary duties of employment. As used
herein, the term “Rehabilitated” shall mean such time as the Employee is
willing, able and commences to devote his time and energies to the affairs of
the Corporation to the extent and in the manner that he did so prior to his
Total Disability.

 

(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Employee has resigned due to (i) any diminution of duties inconsistent with
Employee’s title, authority, duties and responsibilities (including, without
limitation, a change in the chain of reporting); (ii) any reduction of or
failure to pay Employee compensation provided for herein, except to the extent
Employee consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Corporation by Employee of such non-payment;
(iii) the consummation of any Change in Control Transaction (as defined below)
or (iv) any material violation by the Corporation of its obligations under this
Agreement that is not cured within thirty (30) days Agreement after receipt of
written notice thereof from the Employee. For purposes of this Agreement, the
term “Change in Control Transaction” means the sale of the Corporation to an
un-affiliated person or entity or group of un-affiliated persons or entities
pursuant to which such party or parties acquire (i) shares of capital stock of
the Corporation representing at least fifty percent (50%) of outstanding capital
stock or sufficient to elect a majority of the Board of the Corporation (whether
by merger, consolidation, sale or transfer of shares (other than a merger where
the Corporation is the surviving corporation and the shareholders and directors
of the Corporation prior to the merger constitute a majority of the shareholders
and directors, respectively, of the surviving corporation (or its parent)) or
(ii) all or substantially all of the Corporation’s assets determined on a
consolidated basis.

 



2

 

 

(d) For purposes of this Agreement, the term “Cause” shall mean:

 

(i) conviction of a felony or a crime involving fraud or moral turpitude; or

 

(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Corporation records, or commission of any criminal act which
impairs Employee’s ability to perform appropriate employment duties for the
Corporation; or

 

(iii) intentional or reckless conduct or gross negligence materially harmful to
the Corporation or the successor to the Corporation after a Change in Control
Transaction, including violation of a non- competition or confidentiality
agreement; or

 

(iv) willful failure to follow lawful and reasonable instructions of the person
or body to which Employee reports; or

 

(v) gross negligence or willful misconduct in the performance of Employee’s
assigned duties; or

 

(vi) any material breach of this Agreement by Employee.

 

6. Effects of Termination.

 

(a) Upon termination of the Employee’s employment pursuant to Section 5(a)(i) or
(ii), in addition to the accrued but unpaid compensation and vacation pay
through the date of death or Total Disability and any other benefits accrued to
her under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Employee or
her estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) continued provision for a period of twelve (12) months
following the Employee’s death of benefits under Benefit Plans extended from
time to time by the Corporation to its senior Employees; and (ii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which the Employee was a participant as of the date of death or
Total Disability.

 

(b) Upon termination of the Employee’s employment pursuant to Section 5(a)(iii),
where the Corporation has offered to renew the term of the Employee’s employment
for an additional one (1) year period and the Employee chooses not to continue
in the employ of the Corporation, the Employee shall be entitled to receive only
the accrued but unpaid compensation and vacation pay through the date of
termination and any other benefits accrued to him under any Benefit Plans
outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date. In the event the Corporation tenders a
Non-Renewal Notice to the Employee, then the Employee shall be entitled to the
same severance benefits as if the Employee’s employment were terminated pursuant
to Section 5(a)(v); provided, however, if such Non-Renewal Notice was triggered
due to the Corporation’s statement that the Employee’s employment was terminated
due to Section 5(a)(vi) (for “Cause”), then payment of severance benefits will
be contingent upon a determination as to whether termination was properly for
“Cause.”

 



3

 

 

(c) Upon termination of the Employee’s employment pursuant to Section 5(a)(v) or
other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii), 5(a)(iv), or
5(a)(vi) (i.e., without “Cause”), in addition to the accrued but unpaid
compensation and vacation pay through the end of the Term or any then applicable
extension of the Term and any other benefits accrued to her under any Benefit
Plans outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Employee shall be entitled to the
following severance benefits: (i) a cash payment based on the current scale of
Employee’s Base Salary: (x) twelve (12) months of the Base Salary at the then
current rate to be paid in a single lump sum payment not later than sixty (60)
days following such termination, less withholding of all applicable taxes; (ii)
continued provision for a period of twelve (12) months after the date of
termination of the benefits under Benefit Plans extended from time to time by
the Corporation to its senior Employees; and (iii) payment on a pro-rated basis
of any bonus or other payments earned in connection with any bonus plan to which
the Employee was a participant as of the date of the Employee’s termination of
employment. In addition, any options or restricted stock shall be immediately
vested upon termination of Employee’s employment pursuant to Section 5(a)(v) or
by the Corporation without “Cause”.

 

(d) Upon termination of the Employee’s employment pursuant to Section 5(a)(iv)
or (vi), in addition to the reimbursement of documented, unreimbursed expenses
incurred prior to such date, the Employee shall be entitled to the following
severance benefits: (i) accrued and unpaid Base Salary and vacation pay through
the date of termination, less withholding of applicable taxes; and (ii)
continued provision, for a period of one (1) month after the date of the
Employee’s termination of employment, of benefits under Benefit Plans extended
to the Employee at the time of termination. Employee shall have any conversion
rights available under the Corporation’s Benefit Plans and as otherwise provided
by law, including the Comprehensive Omnibus Budget Reconciliation Act.

 

(e) Any payments required to be made hereunder by the Corporation to the
Employee shall continue to the Employee’s beneficiaries in the event of her
death until paid in full.

 

7. Vacations. The Employee shall be entitled to a vacation of three (3) weeks
per year, during which period her salary shall be paid in full. The Employee
shall take his vacation at such time or times as the Employee and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall accrue, and up to a maximum of six (6) weeks vacation shall
carry over to the subsequent year.

 

8. Disclosure of Confidential Information.

 

(a) The Employee recognizes, acknowledges and agrees that she has had and will
continue to have access to secret and confidential information regarding the
Corporation, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Employee. The Employee acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Employee will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Employee during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Employee’s employment
hereunder for a period of two (2) years.

 

(b) The Employee affirms that she does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Corporation or its subsidiaries.

 

(c) In the event that the Employee’s employment with the Corporation terminates
for any reason, the Employee shall deliver forthwith to the Corporation any and
all originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Employee shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that
she reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to her employment, or termination thereof, with
the Corporation.

 



4

 

 

9. Non-Competition and Non-Solicitation.

 

(a) The Employee agrees and acknowledges that the Confidential Information that
the Employee has already received and will receive is valuable to the
Corporation and that its protection and maintenance constitutes a legitimate
business interest of the Corporation, to be protected by the non-competition
restrictions set forth herein. The Employee agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Employee. The Employee also
acknowledges that the Corporation’s business is conducted in New York,
Connecticut and New Jersey (the “Territory”), and that the Territory, scope of
prohibited competition, and time duration set forth in the non- competition
restrictions set forth below are reasonable and necessary to maintain the value
of the Confidential Information of, and to protect the goodwill and other
legitimate business interests of, the Corporation, its affiliates and/or its
clients, investors or customers. The provisions of this Section 9 shall survive
the termination of the Employee’s employment hereunder for the time periods
specified below.

 

(b) The Employee hereby agrees and covenants that she shall not without the
prior written consent of the Corporation, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
two (2%) percent of the outstanding securities of a company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Corporation; provided however,
that the Employee shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), whether on the Employee’s own behalf or on behalf of any
other person or entity or otherwise howsoever, during the Term and thereafter to
the extent described below, within the Territory:

 

(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Corporation, as defined in the next sentence. “Business” shall mean the
acquisition and development of patents through internal or external research and
development, acquisition of existing rights to intellectual property through the
acquisition of already issued patents and pending patent applications, both in
the United States and abroad, development of products and processes associated
with the Corporation’s intellectual property and licensing its intellectual
property to others seeking to develop products or processes or whose products or
processes infringe its intellectual property rights through legal processes,
otherwise deriving value from licensing, commercialization, settlement and
litigation from its patents and obtaining patents from inventors and patent
owners to monetize patent portfolios.

 

(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Corporation to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the Business of the Corporation;

 

(3) Attempt in any manner to solicit or accept from any third party, with whom
Employee had significant contact during Employee’s employment by the Corporation
(whether under this Agreement or otherwise), business competitive with the
Business done by the Corporation with such third party or to persuade or attempt
to persuade any such third party to cease to do business or to reduce the amount
of business which such third party has customarily done or might do with the
Corporation, or if any such party elects to move its business to a person other
than the Corporation, provide any services of the kind or competitive with the
Business of the Corporation for such party, or have any discussions regarding
any such service with such party, on behalf of such other person for the purpose
of competing with the Business of the Corporation; or

 



5

 

 

(4) Otherwise interfere with any relationship, contractual or otherwise, between
the Corporation and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Corporation, for the
purpose of soliciting such other party to discontinue or reduce its business
with the Corporation for the purpose of competing with the Business of the
Corporation.

 

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9 shall continue during the Employment
Period and, upon termination of the Employee’s employment for a period of six
(6) months thereafter.

 

10. Clawback Rights. The Annual Bonus, and any and all stock based compensation
(such as options and equity awards, including Share Awards and the Initial
Option Grant) (collectively, the “Clawback Benefits”) shall be subject to
“Corporation Clawback Rights” as follows: During the period that the Employee is
employed by the Corporation and upon the termination of the Employee’s
employment and for a period of three (3) years thereafter, if there is a
restatement of any financial results from which any Clawback Benefits to
Employee shall have been determined, Employee agrees to repay any amounts which
were determined by reference to any Corporation financial results which were
later restated (as defined below), to the extent the Clawback Benefits amounts
paid exceed the Clawback Benefits amounts that would have been paid, based on
the restatement of the Corporation’s financial information. All Clawback
Benefits amounts resulting from such restated financial results shall be
retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Corporation and if
not so surrendered within ninety (90) days of the revised calculation being
provided to the Employee by the Compensation Committee following a publicly
announced restatement, the Corporation shall have the right to take any and all
action to effectuate such adjustment. The calculation of the Revised Clawback
Benefits amount shall be determined by the Compensation Committee in good faith
and applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Corporation and Employee. For purposes of this Section 9, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean a restatement resulting from material
non-compliance of the Corporation with any financial reporting requirement under
the federal securities laws and shall not include a restatement of financial
results resulting from subsequent changes in accounting pronouncements or
requirements which were not in effect on the date the financial statements were
originally prepared (“Restatements”). Additionally, if any material breach of
any agreement by Employee relating to confidentiality, non-competition, non-raid
of employees, or non-solicitation of vendors or customers (including, without
limitation, Sections 8 or 9 hereof) or if any material breach of Corporation
policy or procedures which causes material harm to the Corporation occurs, as
determined by the Board in its sole discretion, then the Employee agrees to
repay or surrender any Clawback Benefits upon demand by the Corporation and if
not so repaid or surrendered within ninety (90) days of such demand, the
Corporation shall have the right to take any and all action to effectuate such
adjustment. The parties acknowledge it is their intention that the foregoing
Clawback Rights as relates to Restatements conform in all respects to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd Frank Act”) and requires recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such rules and regulation as hereafter may be adopted and in effect.

 

11. Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Corporation and Employee agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.

 



6

 

 

To the extent that Employee will be reimbursed for costs and expenses or in-kind
benefits, except as otherwise permitted by Section 409A, (a) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination, then only that portion of the severance and benefits
payable to Employee pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following Employee’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Compensation Separation
Benefits in excess of the Section 409A Limit otherwise due to Employee on or
within the six (6) month period following Employee’s termination will accrue
during such six (6) month period and will become payable in one lump sum cash
payment on the date six (6) months and one (1) day following the date of
Employee’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Employee dies following termination but prior to the six (6)
month anniversary of Employee’s termination date, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Employee
terminations plus (y) the lesser of two (2) times: (i) Employee’s annualized
compensation based upon the annual rate of pay paid to Employee during the
Corporation’s taxable year preceding the Corporation’s taxable year of
Employee’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Employee’s
employment is terminated.

 

12. Miscellaneous.

 

a. The Employee acknowledges that the services to be rendered by her under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Employee agrees that any breach or threatened breach by her of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Employee
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.

 



7

 

 

b. Neither the Employee nor the Corporation may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided however that the Corporation shall have the right to delegate
its obligation of payment of all sums due to the Employee hereunder, provided
that such delegation shall not relieve the Corporation of any of its obligations
hereunder.

 

c. This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Employee’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Employee and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.

 

d. This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

e. The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

f. All notices, requests, demands and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by private overnight mail service (e.g.
Federal Express) to the party at the address set forth above or to such other
address as either party may hereafter give notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.

 

g. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.

 

h. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 

[signature page follows immediately]

 



8

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

CORPORATION:       HOTH THERAPEUTICS, INC.       By: /s/ Robb Knie       Robb
Knie   Title: CEO         EMPLOYEE:       /s/ Stefanie Johns   Stefanie Johns  

 

 

9

 

